UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 93-2151

                        UNITED STATES,

                          Appellee,

                              v.

                         JOSE ROBLES,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Joseph L. Tauro, U.S. District Judge]                                                               

                                         

                            Before

                     Selya, Circuit Judge,                                                     

               Campbell, Senior Circuit Judge,                                                         

                  and Stahl, Circuit Judge.                                                      

                                         

Heidi  E. Brieger,  Assistant United  States Attorney,  with  whom                             
Donald K. Stern, United States Attorney, was on brief for appellee.                       
John L. Roberts, by appointment of the Court, for appellant.                           
                                         

                       January 20, 1995
                                         

          CAMPBELL,   Senior   Circuit  Judge.     Defendant-                                                         

Appellant  Jose Robles  appeals from  his conviction  after a

jury trial  in the district  court and sentence  for cocaine-

related offenses.  We affirm in all respects.

                        I. BACKGROUND                                    I. BACKGROUND

A. Facts            A. Facts

          Viewed  in   the  light   most  favorable   to  the

government, see  United States v. Argencourt,  996 F.2d 1300,                                                        

1303 (1st Cir. 1993), cert. denied, 114 S.  Ct. 731 (1994), a                                              

reasonable jury could  have found  the following  facts.   In

February  1992, Robles  began working  as  a houseman  at the

Bostonian  Hotel   in  Boston,  Massachusetts.    During  his

employment  there,  Robles befriended  another  houseman, co-

defendant Marlio  Motta.   Motta then  resided at  59 Blossom

Street,  Chelsea,  Massachusetts, but  he  was  a citizen  of

Colombia, where his family resided.

          In  the fall of  1992, Robles  and Motta  agreed to

import  cocaine from  Colombia  to Boston  by having  Motta's

family  in  Colombia  conceal  the  cocaine  within  a  metal

cylinder  and  then ship  the  cylinder  to  Boston.   Around

November  1992,  Robles  and Motta  invited  Robles'  cousin,

Orlando   Figueroa,  to   35   Westwind   Road,   Dorchester,

Massachusetts, an  apartment  leased by  Robles'  girlfriend,

Elizabeth  Diaz,  and  occupied,  at  least  occasionally, by

Robles.  Robles  and Motta  asked Figueroa if  he would  help

                             -2-

them  retrieve  the  cylinder  by  putting his  name  on  the

shipping  papers as the  consignee.  They  told Figueroa that

they   needed   someone       like   Figueroa       with   an

identification card in whose name the shipment could be sent.

Robles and Motta told Figueroa  that once the cocaine arrived

in the United  States, they wanted him  to appear at the  air

cargo   facility  at   Boston's  Logan   Airport,  show   his

identification to Customs officials to prove that  he was the

consignee, and then take  custody of the package.   In return

for his assistance, Robles and Motta  offered to pay Figueroa

a  total of  $10,000.    Figueroa  agreed  to  take  part  as

requested.

          On  or  about  December  10,  1992,  the  cylinder,

shipped  via Challenge  Air Cargo  from Bogota,  Colombia via

Miami, Florida arrived at  the Continental Airlines Air Cargo

Facility at Logan Airport, Boston, for a consignee identified

on  the  shipping  documents  as  "Orlando  Figueroa"  of  29

Westwind Road,  Dorchester,  Massachusetts.    This  was  not

Figueroa's address,  but rather  the address of  Jose Robles'

family.  The cylinder was contained within a wooden crate.

          At  about 1:00  p.m. on  December 14,  1992, United

States Customs Senior  Inspector Lawrence Campbell,  assigned

to  the  Contraband  Enforcement  Team,  conducted a  routine

inspection  of the crate at  Logan Airport.   He noticed that

the crate was  coming from a country that he  recognized as a

                             -3-

source country for narcotics.  Campbell  also took note that,

according to the  Challenge Air Cargo airway bill,  the crate

contained  a   metal  machine  part  stated   to  be  without

commercial  value,  and   shipped  without  insurance.     In

addition, Campbell noticed that the machine part was destined

for  a  residential,  rather   than  a  commercial,  address.

Finally, Campbell  determined that the shipping  costs ($212)

exceeded the declared Customs value ($150) of the item.

          That  same afternoon,  Motta, Robles,  and Figueroa

drove to Logan Airport in Motta's girlfriend's car to pick up

the  package.   Robles and  Figueroa entered  the Continental

Airlines  terminal  at  approximately 4:45  p.m.,  and Robles

inquired of a Continental  Airlines employee, Robert Bennett,

about the status  of the  package.  Mr.  Bennett told  Robles

that the shipment had arrived, but that it was not  yet ready

to be released.  Mr. Bennett told Robles to return to pick it

up the following day.

          Meanwhile,  in light  of what  he considered  to be

suspicious  circumstances  surrounding the  shipment  of this

package, Campbell decided to conduct further inspection.  The

crate was removed to the Customs Facility at Sealand in South

Boston, Massachusetts  in the late afternoon  of December 14.

There  it  was  subjected  to  x-ray  testing,  which  proved

inconclusive.  A drug detection dog who sniffed the crate did

not alert  to  the  presence of  narcotics.    Campbell  then

                             -4-

manually examined the  cylinder by tapping  it on both  ends,

which  sounded solid, and then  by tapping it  in the middle,

which,  he   testified,  produced  a   completely  different,

"hollow" sound.  He  then decided to drill into  the cylinder

to determine whether there  was contraband concealed  within.

He  first attempted to drill  into the ends  of the cylinder,

but without success;  he stated that  the drill was  "burning

more than  anything  else."   However, when  he attempted  to

drill  into the center of  the cylinder, the  drill bit "went

straight through"  and emerged  covered with a  white powdery

substance.   A field test  of the substance  was positive for

the presence of "some sort of opium alkaloid."

          Customs agents  then transported the cylinder  to a

machine  tool  shop  in Norwood,  Massachusetts  for  further

examination.  At approximately 8:00 p.m. on December 14, they

succeeded  in drilling a one-inch hole into the center of the

cylinder.    Over  the  next several  hours,  Customs  agents

extracted  approximately 2.75  kilograms of cocaine  from the

cylinder, finally completing  the job at  about 1:00 a.m.  on

December 15.   In addition,  they removed a  piece of  carbon

paper from  the cylinder.   From  experience, they  knew that

carbon  paper  was commonly  used  by smugglers  in  order to

interfere with  x-ray examinations.   They then  poured flour

and  a small amount of cocaine back into the cylinder, sealed

                             -5-

it,  repainted it, and repacked it into its shipping crate in

orderto attempt acontrolled delivery1 tothe listed consignee.

          On  the  morning  of  December  15,  Customs agents

transported  the  crate   containing  the  cylinder   to  the

Continental Airlines Air Cargo  facility.  That same morning,

either Robles  or Figueroa contacted a  friend, Luis Serrano,

and asked him to drive Robles and Figueroa to the airport  to

retrieve a package.  Robles, Figueroa, and Serrano arrived at

the Continental terminal at  approximately 10:55 a.m.  Robles

and Figueroa entered the building, and Robles inquired at the

counter  about the status of  the package.   Mr. Bennett told

Robles that  the package  would be  available for  release at

1:00 p.m. that afternoon.

          At approximately 1:20 p.m.,  Robles, claiming to be

Figueroa, called the Continental Air Cargo facility and asked

to  speak with the manager.   Special Agent  Protentis of the

United  States  Customs  Service,  acting  in  an  undercover

capacity, took  the phone call.  Robles, who again identified

himself  as  Figueroa, was  informed  by  Protentis that  the

package was ready to be  picked up.  He informed Robles  that

Robles was first required to bring the necessary paperwork to

                                                    

1.  United  States  Customs Special  Agent Timothy  N. Gildea
testified that a controlled delivery  "is when we would allow
a package with  contraband or  a package  that had  contained
contraband to  go to the importer so  that we can trace where
the  package  is  going  to  and  try  to  identify  the  co-
conspirators."

                             -6-

the  Customs  officials  in  order to  secure  the  package's

release.   Once  Customs had  cleared  the package,  he  said

Robles should  return to  the Continental Air  Cargo facility

with the paperwork, and then the package would be released to

him.

          Shortly  thereafter,  Robles  called Motta  at  the

Bostonian Hotel.  Motta told Robles to hail a taxi, and, with

Figueroa, pick up Motta  at the Bostonian Hotel.   Robles did

so.    After  Robles and  Figueroa  picked  up  Motta at  the

Bostonian,  they took  the  taxi to  the Continental  freight

facility at Logan, arriving at about 3:00 p.m.

          Robles and  Figueroa entered the  facility, leaving

Motta  in  the  taxi.    Robles  spoke  to  the   Continental

employees.  He was told by them what he needed to do to clear

the  package through Customs.  He  and Figueroa then returned

to  the cab, which drove them to  the Customs Office.  At the

Customs Office,  Robles and Figueroa  obtained clearance  for

release  of  the  package,  which  they  then  took  back  to

Continental in the cab.

          Once back inside the Continental  freight facility,

Robles arranged with Continental employees for the package to

be brought to the cab.  After loading the crate into the cab,

Robles,  Motta, and  Figueroa  left Logan  Airport.   Customs

Agents  intended to seize the crate  and the cab's passengers

following a "controlled delivery."   However, the agents lost

                             -7-

sight  of  the taxi  at some  point  in the  Callahan Tunnel.

Figueroa testified  that after leaving Logan  Airport the cab

traveled  to the rear of  35 Westwind Road,  where Robles and

Motta unloaded the crate into the apartment.

          Prior to  the shipment of the  package, sometime in

December 1992, Motta had asked Jeff MacDonald, an engineer at

the  Bostonian Hotel,  whether  he could  borrow a  "Sawzall"

power  saw from the hotel.  MacDonald  agreed to lend the saw

to Motta.

          After Robles and Motta  unloaded the crate into the

apartment  at 35 Westwind Road, they attempted to use the saw

to  cut through the cylinder, but  were unable to get the saw

to operate properly.   Unable to get to the  cocaine, Robles,

Motta, and Figueroa left the apartment.

          Also on December 15, Agent Gildea obtained a search

warrant to search  for cocaine and  drug paraphernalia at  29

Westwind Road, the home  of Robles' parents, and the  home to

which the crate was addressed.  The search was carried out at

approximately 5:30 p.m., but nothing incriminating Robles was

found.   On December  17, 1992, following  conversations with

Figueroa, law  enforcement agents  obtained a  search warrant

for the premises at  35 Westwind Road.  During  the execution

of that search warrant on the same day, the agents seized the

crate  and the cylinder, which  had been placed  in a utility

closet on the first floor of the apartment.  In addition, the

                             -8-

agents found a tool box made of red-painted metal and labeled

with the  words "HEAVY-DUTY  SAWZALL" in an  upstairs utility

closet.  Inside the sawzall box  was the power saw itself, as

well as an invoice  indicating that the owner of  the sawzall

was the Bostonian Hotel in Boston, Massachusetts.

          Also  on  December  17, law  enforcement  officials

obtained and executed a search warrant for the premises at 59

Blossom Street,  Motta's residence.  During  the execution of

that warrant, law enforcement agents seized Motta's Columbian

passport   and  other   Columbian  identification   cards;  a

Continental Airlines  Air Cargo  bill for the  metal cylinder

shipped  from  Columbia  to   Boston;  and  an  address  book

containing,  among  other   entries,  entries  for   "Orlando

Figueroa,  29 Westwind  Rd.,  Dorchester,  Mass. 02125,"  and

"Jochy 287-1014" (the telephone number for 29 Westwind Road).

B. Proceedings Below            B. Proceedings Below

          Robles  was indicted  by  a federal  grand jury  on

April 15, 1993.   The indictment charged him with  conspiracy

to  import  cocaine, in  violation of  21  U.S.C.     963 and

952(a); importation  of cocaine  and aiding and  abetting, in

violation of 21 U.S.C.   952 and 18 U.S.C.   2; conspiracy to

possess cocaine with intent to distribute, in violation of 21

U.S.C.   846; and  attempt to possess cocaine with  intent to

distribute and aiding and abetting, in violation of 21 U.S.C.

  846 and 18 U.S.C.   2.

                             -9-

          On July 27, 1993, the district court denied Robles'

motion in limine seeking to exclude evidence of Robles' prior                            

drug  activities.   In  addition, the  district court  denied

Robles' motions to suppress  certain physical evidence.  With

respect to the  cocaine seized from the  cylinder, the court,

without a hearing, ruled that Customs agents had  conducted a

routine border search, and  accordingly had lawfully searched

the cylinder without a warrant.  With respect to the tool box

and  power saw seized from 35 Westwind Road, the court, after

a brief hearing, ruled that Robles  had standing to challenge

the warrant  because his  girlfriend lived in  the apartment.

However,  it also ruled that the  tool box and power saw were

lawfully seized because  they were in  plain view during  the

execution of a valid search warrant.

          On July  28, 1993, the court  denied Robles' motion

for a judgment of acquittal.  On July 30, 1993, after a five-

day trial, the  jury convicted  Robles on each  count of  the

indictment, and  the court imposed sentence  on September 24,

1993.   Judgment was entered  on October 7,  1993, from which

this appeal was taken.

                             II.                                         II.

A.   Denial of a  Motion to  Suppress Evidence Seized  as the            A.   Denial of a  Motion to  Suppress Evidence Seized  as the
Result of a Nonroutine, Warrantless Border Search            Result of a Nonroutine, Warrantless Border Search

          Robles contends  that the  district court  erred in

denying his motion to suppress evidence seized as a result of

the  drilling search of the metal cylinder.  He concedes that

                             -10-

Logan   Airport   was  the   functional   equivalent   of  an

international border,  and that  the agents were  entitled to

conduct a  routine border  search of  the cylinder  without a

warrant,  probable  cause or  any  level of  suspicion.   But

Robles contends  that drilling into the  cylinder went beyond

the  limits of the usual  routine border search.   To justify

such  a  nonroutine  search,   there  had  to  be  reasonable

suspicion.  Because  reasonable suspicion was absent,  Robles

continues, the  drilling was improper.  To hold otherwise, he

urges,   would  be   to   subject  "international   cargo  to

destructive  searches, in cases  without reasonable suspicion

and exigent circumstances, and  absent review by an impartial

judicial officer."  

          The government concedes that drilling a hole in the

cylinder was  nonroutine.   The government also  accepts that

damaging border  searches of this nature  cannot be conducted

except upon  a  showing of  reasonable  suspicion.   But  the

government   insists   that   the  suspicious   circumstances

surrounding  the crate  and the  enclosed cylinder  fully met

that standard. 

          Where, as here, the district court made no findings

of fact with respect to its denial of the motion to suppress,

this  court reviews  the record  de novo.   United  States v.                                                                      

Garcia, 983 F.2d 1160, 1167 (1st Cir. 1993); United States v.                                                                      

Sanchez, 943 F.2d 110, 112 (1st Cir. 1991).  We are not bound                   

                             -11-

by the district  court's reasoning,  and will  affirm if  the

ruling below  is  supported by  any independently  sufficient

ground.    Garcia,  983  F.2d   at  1167;  United  States  v.                                                                     

McLaughlin, 957 F.2d 12, 16 (1st Cir. 1992); United States v.                                                                      

Bouffard, 917 F.2d 673, 677 n.7 (1st Cir. 1990).                    

          It  is well-settled,  as the  parties all  concede,

that routine  border searches, conducted for  the purposes of

collecting  duties and  intercepting contraband  destined for

the interior  of the United States, do not require reasonable

suspicion, probable cause,  or a warrant.   United States  v.                                                                     

Montoya de Hernandez,  473 U.S. 531, 537-38 (1985);  see also                                                                         

United  States  v.  Ramsey,  431  U.S.  606,  616-619  (1977)                                      

(routine border searches are reasonable within the meaning of

the Fourth Amendment); United States  v. Braks, 842 F.2d 509,                                                          

511  (1st Cir. 1988) (routine border  searches not subject to

any requirement of reasonable suspicion).

          The  rule  as  to  nonroutine  border  searches is,

however, different.    There  must  be  reasonable  suspicion

before a search can lawfully be conducted.  In the Braks case                                                                    

we  listed   factors  used   to  determine  what   degree  of

invasiveness or  intrusiveness would  render a  border search

nonroutine.  These factors include "whether force is used  to

effect the search."  Braks, 842 F.2d at 512.                                        

          Drilling into  a closed, metal  cylinder, as  here,

was using  "force . . . to  effect the  search."   Id.    Cf.                                                                         

                             -12-

United  States v. Chadwick, 532 F.2d 773, 783 (1st Cir. 1976)                                      

(breaking into  locked suitcases), aff'd, 433  U.S. 1 (1977),                                                    

cited in  Braks, 842 F.2d at  512 n.9.  As  Customs Inspector                           

Campbell conceded, drilling was  "for the most part" unusual,

and "not an everyday occurrence."   We have little difficulty

concluding that drilling a  hole into the cylinder was  not a

routine search.

          Customs  agents,  as  already  said,  must  have  a

"reasonable" level  of  suspicion before  conducting  such  a

nonroutine  border   search.    To   satisfy  the  reasonable

suspicion standard, agents must "demonstrate  some objective,

articulable  facts  that  justify  the intrusion  as  to  the

particular  person and  place  searched."   United States  v.                                                                     

Uricoechea-Casallas,  946  F.2d  162,  166  (1st  Cir.  1991)                               

(citing Braks, 842 F.2d at 513).                         

          We agree with the government that this standard was

met here.  The shipping documents, which the agents examined,

indicated that the shipment contained a metal machine part of

no commercial value, coming  without insurance from  Columbia

   a known  source country  for narcotics     to an  apparent

residence,  rather than to a business.  From the documents it

appeared  that  the  shipping  cost exceeded  the  cylinder's

declared value.  Tapping the  cylinder in the middle produced

a "completely  different" hollow  sound from the  way tapping

the  solid ends  had sounded,  suggesting the  presence  of a

                             -13-

hollow  compartment  within.     Quite   obviously,  such   a

compartment could be used  to transport contraband, as proved

to  be the  case.   Given the  cylinder's lack  of commercial

value, its residential destination, and the fact that to ship

it cost more than its  value, the agents reasonably suspected

that  the hollow cylinder was  not being shipped  for its own

sake but rather  was being employed to import contraband from

Columbia into this country.  The above objective facts, which

the agents learned in the course of their routine preliminary

search, were sufficient to justify the more intrusive search,

by drilling, which the Customs officials then initiated.2

          We affirm the district court's denial of the motion

to suppress  evidence derived from the search  and seizure of

the cylinder.

B. Denial of a  Motion to Suppress Evidence Seized  without a            B. Denial of a  Motion to Suppress Evidence Seized  without a
Warrant from a Home            Warrant from a Home

          Robles next contends that  the denial of his motion

to suppress a  tool box and  the power saw  within      items

seized  from his girlfriend's home at 35 Westwind Road    was

error.    Our  above  holding defeats  Robles'  first  reason

                                                    

2.  Robles cites United States v. Cardona-Sandoval, 6 F.3d 15                                                              
(1st Cir.  1993)  (involving a  destructive,  "stem-to-stern"
search of a pleasure  craft) in support of his  argument that
none of the facts  mentioned above were objective facts.   We                                                             
disagree. The written statements  in the shipping  documents,
the  country  of  origin  of  the cylinder,  and  the  sounds
produced  by tapping on the cylinder  were all objective, and
were  sufficient to raise a reasonable suspicion at the close
of the preliminary routine inspection.

                             -14-

offered  in support of this  claim    namely,  that since the

warrantless  border search which  provided probable cause for

the  search  of the  apartment  was  supposedly illegal,  any

evidence  seized  as a  result  was "fruit  of  the poisonous

tree."   As  just held,  the search  of the cylinder  was not

illegal.  Robles further argues, however, that seizure of the

tool box and power  saw was illegal because neither  item was

mentioned in thewarrant tosearch the 35Westwind Roadpremises.

          The search  warrant  authorized seizure  of  (1)  a

wooden crate addressed to Figueroa; (2) the cylinder; (3) all

papers  relating  to  the  shipping  of  the  crate  and  the

cylinder; (4) all  papers or photographs relating  in any way

to the defendants; and  (5) all documents evidencing dominion

or control  of the premises.   Nothing was said as  to a tool

box  or saw.  The government contends, however, that the tool

box,  with the saw within,  was evidence in  "plain view" for

which a warrant was not required.

          Law  enforcement agents may seize evidence in plain

view  during a lawful search even though the items seized are

not  included within the scope  of the warrant.   Coolidge v.                                                                      

New Hampshire,  403 U.S.  443, 465  (1971); United  States v.                                                                      

Caggiano,  899 F.2d 99, 103 (1st Cir. 1990); United States v.                                                                      

Rutkowski, 877 F.2d 139, 140 (1st Cir. 1989).  To fall within                     

the  "plain  view"  doctrine,  a  seizure  must  satisfy  two

criteria:   first,  the officers'  presence at  the  point of

                             -15-

discovery must be lawful,  and second, the item's evidentiary

value  must be immediately apparent to the searchers.  United                                                                         

States v. Giannetta, 909 F.2d 571, 578 (1st Cir. 1990).3                               

          The seizure  of the tool box  meets these criteria.

The agents were lawfully on the premises at 35 Westwind Road,

pursuant to a valid  search warrant.  Once there,  the agents

were authorized to  look within the utility closet (where the

tool  box  was  found)  in   order  to  search  for   papers,

photographs and  other documents.   As the Supreme  Court has

noted:

          A   lawful   search  of   fixed  premises
          generally extends to  the entire area  in
          which  the object  of the  search  may be
          found  and   is   not  limited   by   the
          possibility that separate  acts of  entry
          or  opening may  be required  to complete
          the   search.    Thus,   a  warrant  that
          authorizes  an officer  to search  a home
          for   illegal   weapons   also   provides
          authority   to   open  closets,   chests,
          drawers,  and  containers  in  which  the
          weapon might be found.

United States v. Ross, 456 U.S. 798, 820-21 (1982)  (footnote                                 

omitted).  Finally,  the tool  box was labelled  on its  side

with the words "HEAVY-DUTY SAWZALL."  Since the officers knew

that  cocaine  had  been   concealed  within  a  heavy  metal

cylinder,  which must perforce  be opened  in some  manner in

                                                    

3.  Courts also historically have required that the discovery
of the item be inadvertent -- i.e., that the searching agents
not  suspect  in  advance  that  they would  find  the  item.
However, the Supreme Court  has stated that "inadvertence" is
not  a  necessary condition  of a  plain  view seizure.   See                                                                         
Horton v. California, 496 U.S. 128, 130 (1990).                                

                             -16-

order to remove the  cocaine, the evidentiary value of  a saw

capable of performing that task was readily apparent.

          The  box was  thus properly  seized as  evidence in

plain view.   As Ross, supra, makes  clear, there was also no                                        

unlawfulness  in   opening  the   tool  box  to   search  its

contents.4 Quite  apart from  its own evidentiary  value, the

box  was a  possible repository  for items  mentioned  in the

warrant, such as papers,  documents and photographs, of which

seizure  was  authorized.   Just  as  the  agents  could open

closets, chests, doors and other containers, in order to look

for  these, they  were authorized  to open  the box  for that

purpose.  Once the  box was opened, the evidentiary  value of

the power saw found within was obvious.

          We find no error in  the district court's denial of

Robles' motion to suppress as evidence the tool box and power

saw seized from 35 Westwind Road.

                                                    

4.  Texas  v. Brown, 460  U.S. 730 (1983),  upon which Robles                               
relies  for the proposition that  even if the  seizure of the
tool box  was lawful, the  subsequent search of  its contents
was  not, is  not to the  contrary.   That case  involved the
warrantless seizure of a  balloon containing heroin.  Justice
Stevens stated  that where a  movable container  is in  plain
view,  it could  be seized  without a  warrant if  there were
probable cause to believe  it contained contraband.  However,
he continued, once  in custody  there was no  reason to  fear
destruction  of the evidence, and thus there was no reason to
excuse  the  inconvenience  of  obtaining  a  warrant  before
opening  the   container.    Id.  at   749-50  (Stevens,  J.,                                            
concurring).  Here, as we have noted, the officers were armed
with a warrant with authorized them to open a wide variety of
containers in order to search for papers.  There was  no need
to  wait to obtain a separate warrant before opening the tool
box.

                             -17-

C.   Conclusion            C.   Conclusion

            Robles challenges certain of the district court's

evidentiary rulings  on a variety of  other grounds, claiming

unfair   prejudice,  likelihood   of   confusion,   lack   of

authentication  and  the  admission  of  inadmissible opinion

testimony.   Robles also challenges the  denial of his motion

in  limine to  exclude testimony  as to  prior bad  acts; the                      

court's jury instructions;  the sufficiency of the  evidence;

the  application  of  the  sentencing  guidelines;   and  the

effectiveness  and competence  of defense  counsel.   None of

these  claims of error call for extended discussion here.  We

have carefully considered each of them and we find them to be

without merit.           Affirmed.                                             

                             -18-